

116 HR 8252 IH: To require the Director of the Federal Housing Finance Agency to require each enterprise to include a military service question on the form known as the Uniform Residential Loan Application above the signature line of such application, and for other purposes.
U.S. House of Representatives
2020-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8252IN THE HOUSE OF REPRESENTATIVESSeptember 15, 2020Mr. Green of Texas (for himself and Mr. Rouda) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Director of the Federal Housing Finance Agency to require each enterprise to include a military service question on the form known as the Uniform Residential Loan Application above the signature line of such application, and for other purposes.1.Military service question(a)In generalSubpart A of part 2 of subtitle A of title 13 of the Housing and Community Development Act of 1992 (12 U.S.C. 4541 et seq.) is amended by adding at the end the following: 1329.Uniform Residential Loan ApplicationThe Director shall, not later than 6 months after the date of the enactment of this section, require each enterprise to—(1)include a military service question on the form known as the Uniform Residential Loan Application; and(2)position such question above the signature line of the Uniform Residential Loan Application..(b)RulemakingThe Director of the Federal Housing Finance Agency shall, not later than 6 months after the date of the enactment of this section, issue a rule to carry out the amendment made by this section.